Citation Nr: 1019200	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than February 28, 
2003, for the award of a 100 percent disability rating for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that increased the Veteran's rating from 50 to 100 
percent disabling for PTSD, effective February 28, 2003.  In 
April 2005, the Veteran disagreed with the effective date 
assigned.  A June 2005 Statement of the Case denied the 
Veteran's claim for an earlier effective date.  In his August 
2005 appeal, the Veteran raised an additional claim for CUE 
in the January 2000 rating decision that granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective April 29, 1999.  

In May 2009, the Veteran testified at a hearing before the 
undersigned.  A copy of the transcript has been associated 
with the claims file.

In July 2009, the Board remanded the Veteran's CUE claim for 
adjudication by the RO.  In February 2010, the RO adjudicated 
the issue.  To date, the Veteran has not appealed the 
decision.  Thus, the CUE claim is not in appellate status and 
is not before the Board for adjudication at this time.  The 
Board will address only the issue of earlier effective date.

FINDINGS OF FACT

1.  On February 28, 2003, the Veteran filed a claim for an 
increased rating for PTSD and in an August 2004 rating 
decision, the RO granted a 100 percent disability evaluation 
effective February 28, 2003, the date of the claim for 
increase.

2.  The Veteran's February 28, 2003 statement constitutes an 
informal increased rating claim for PTSD.

3.  Competent medical evidence did not show a factually 
ascertainable increase in PTSD symptomatology, such as to 
warrant a 100 percent disability evaluation, prior to 
February 28, 2003.


CONCLUSION OF LAW

Entitlement to an effective date prior to February 28, 2003, 
for a 100 percent disability evaluation for PTSD, is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.156, 3.400, 20.201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In this case, the Veteran argues that an effective date prior 
to February 28, 2003 is warranted for his 100 percent 
disability evaluation for PTSD.  

Historically, the Veteran filed an original claim for service 
connection for PTSD in April 1999.  In January 2000, the RO 
granted the claim with a 30 percent disability rating 
effective April 29, 1999, the date of the original claim.  
The Veteran did not appeal.  In July 2001, the Veteran filed 
an increased rating claim for PTSD and in a March 2002 rating 
decision, the RO granted a temporary 100 percent rating and 
thereafter continued the 30 percent rating, effective from 
March 1, 2001.  Again, the Veteran did not appeal.  In 
September 2002, the Veteran filed a claim for an increased 
rating for PTSD and in December 2002, the RO increased the 
disability rating to 50 percent, effective September 30, 
2002, the date of the claim for increase.  Whether the 
Veteran appealed the December 2002 rating decision is a fact 
in dispute in this case.  The Board notes that the claimant 
has one year from notification of a RO decision to initiate 
an appeal by filing a notice of disagreement with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  3 8 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

On February 28, 2003, the Veteran submitted a statement that 
he now contends was a notice of disagreement.  See May 2009 
hearing transcript.  However, the record indicates that the 
RO interpreted this statement as a new increased rating 
claim.  Thereafter, in an August 2004 rating decision, the RO 
granted a 100 percent disability evaluation for PTSD, 
effective from February 28, 2003, citing this as the date of 
the Veteran's increased rating claim.  The Veteran; however, 
contends that the February 28, 2003 claim was not intended to 
be a new claim, rather a notice of disagreement, and should 
be liberally construed as such.  In this regard, the Veteran 
contends that his 100 percent rating should be effective 
prior to February 28, 2003.  

Generally, the effective date for an increased rating is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, 
the claim is filed within one year of the date that the 
evidence shows that an increase in disability has occurred, 
the effective date is the earliest date as of which an 
increase is factually ascertainable (not necessarily the date 
of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary. 38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement. While special wording is 
not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review. If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified. For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the Notice of Disagreement must make that 
clear.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

In order to determine whether an earlier effective date is 
warranted, the Board must first address whether the February 
28, 2003 submission by the Veteran constituted a notice of 
disagreement or a new claim for an increased rating.

Initially, the Board notes that "magic words" are not 
required in a valid notice of disagreement (NOD).  However, 
to qualify as a valid NOD, the statement must express 
dissatisfaction with the rating action.  See 38 C.F.R. 
§ 20.201 (2009); see also Gallegos v. Principi, 283 F.3d 1309 
(2002) (which held that a valid NOD must contain terms which 
can be reasonably construed as a desire for appellate 
review).    Looking to the language of the Veteran's February 
28, 2003 submission, the Veteran stated "I wish to apply for 
an increase in my service connected PTSD."  Although 
submitted within one year of the prior December 2002 rating 
decision (which assigned a 50 percent evaluation for PTSD), 
this language, even when liberally construed, does not 
reflect disagreement with the prior rating decision so as to 
qualify as a valid notice of disagreement.  Rather, the 
Veteran specifically requested an increased rating.  Although 
the Veteran reported that he intended the February 2003 
statement to be construed as a notice of disagreement, the 
Board notes that the Veteran had two prior experiences filing 
increased rating claims, in July 2001 and September 2002.  In 
July 2002, the Veteran stated "[P]lease evaluate (PTSD) for 
an upgrade."  Thereafter, the RO adjudicated the claim as a 
claim for an increased rating.  In September 2002, the 
Veteran stated, "I request a new C & P exam for PTSD."  
Thereafter, in accordance with 38 C.F.R. § 3.155, the claim 
was adjudicated as an increased rating claim.  Noting the 
similarity between the wording used in the Veteran's February 
2003 statement compared to the two increased rating claims 
and the fact that the Veteran had two prior experiences 
filing increased rating claims, the Board interprets the 
February 2003 statement as a claim for an increased rating.  
Moreover, based on the RO's interpretation of the 2001 and 
2002 statements as claims for an increased rating, the 
Veteran had notice that the 2003 statement would be 
interpreted in the same manner.  Thus, the February 28, 2003 
statement constitutes a claim for an increased rating. 

Pertinent regulations outlined above explicitly indicated 
that the effective date for the grant of an increased 
evaluation cannot be earlier than the date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  In this case, the date the 
Veteran sought an increased evaluation for his service- 
connected PTSD was February 28, 2003.  As noted above, the 
Veteran filed an increased rating claim for PTSD in September 
2002, less than one year prior to the February 2003 claim, 
and an increased evaluation was granted to 50 percent for 
PTSD.  A thorough review of the Veteran's claims file does 
not reveal any attempts by the Veteran to obtain an increased 
evaluation for PTSD during the period between September 2002 
and the February 2003, nor is there any correspondence of 
record during that time that can be reasonably interpreted to 
raise an increased rating claim.  See 38 C.F.R. § 
3.157(b)(1).  

Additionally, the medical evidence of record does not 
indicate that a 100 percent disability rating for PTSD is 
warranted for the one-year period prior to the February 28, 
2003 effective date.  See 38 C.F.R. §  4.130, D.C. 9411.  In 
this regard, a November 2002 VA examination showed only 
mildly abnormal mental status findings.  The Veteran was 
noted to be cooperative, coherent, alert, oriented and 
without evidence of a thinking disorder.  Intellectual 
function was noted to be fair, memory was intact, affect was 
appropriate and the Veteran had adequate insight and 
judgment.  Mood was depressed without indication of suicidal 
or homicidal ideation.  The Board acknowledges that the 
Veteran was assigned a GAF score of 50 and the examiner noted 
severe social and vocational impairment of which at least 50 
percent was related to physical problems.  See 38 C.F.R. § 
4.130.  However, the Board finds the severe GAF score 
inconsistent with the mental status findings showing only 
mild abnormalities.  Further, as only half of the Veteran's 
social and vocational impairment is due to his PTSD, a 100 
percent disability evaluation is not warranted.  Thus, a 100 
percent rating prior to February 28, 2003 is not warranted 
for PTSD.  See 38 C.F.R. §  4.130, D.C. 9411.

In conclusion, the Board cannot find any basis to support an 
assignment of an effective date earlier than February 28, 
2003 for the Veteran's 100 percent disability evaluation for 
PTSD.



ORDER

Entitlement to an effective date earlier than February 28, 
2003, for a 100 percent disability evaluation for PTSD is 
denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


